Supplement to THE CALVERT FUND Calvert Income Fund Calvert Short Duration Income Fund Calvert Long-Term Income Fund Calvert Ultra-Short Income Fund Calvert Government Fund Statement of Additional Information dated January 31, 2011, revised February 15, 2011 Date of Supplement: September 14, 2011 Under “Portfolio Manager Disclosure – Other Accounts Managed by Portfolio Managers of the Funds – Calvert Income” on page 33, delete the information for Gregory Habeeb, and, below the chart provided for Michael Abramo, insert the following: Calvert: Matthew Duch Accounts Managed other than Calvert Income Fund as of August 31, 2011 Registered Investment Companies Other Pooled Investment Vehicles Other Accounts Number of Other Accounts Managed 10 0 0 Total Assets in Other Accounts Managed $4,975,231,992 $0 $0 Number of Other Accounts in which Advisory Fee is Based on Account’s Performance 0 0 0 Total Assets in Other Accounts in which Advisory Fee is Based on Account’s Performance $0 $0 $0 Under “Portfolio Manager Disclosure – Other Accounts Managed by Portfolio Managers of the Funds – Calvert Short Duration Income” on page 33, delete the information for Gregory Habeeb, and, below the chart provided for Matthew Duch on page 34, insert the following: Calvert: Michael Abramo Accounts Managed other than Calvert Short Duration Income Fund as of August 31, 2011 Registered Investment Companies Other Pooled Investment Vehicles Other Accounts Number of Other Accounts Managed 10 0 0 Total Assets in Other Accounts Managed $4,047,187,489 $0 $0 Number of Other Accounts in which Advisory Fee is Based on Account’s Performance 0 0 0 Total Assets in Other Accounts in which Advisory Fee is Based on Account’s Performance $0 $0 $0 Under “Portfolio Manager Disclosure – Other Accounts Managed by Portfolio Managers of the Funds – Calvert Long-Term Income Fund” on page 34, delete the information for Gregory Habeeb and insert the following: Calvert: Michael Abramo Accounts Managed other than Calvert Long-Term Income Fund as of August 31, 2011 Registered Investment Companies Other Pooled Investment Vehicles Other Accounts Number of Other Accounts Managed 10 0 0 Total Assets in Other Accounts Managed $6,932,260,9551 $0 $0 Number of Other Accounts in which Advisory Fee is Based on Account’s Performance 0 0 0 Total Assets in Other Accounts in which Advisory Fee is Based on Account’s Performance $0 $0 $0 Calvert: Matthew Duch Accounts Managed other than Calvert Long-Term Income Fund as of August 31, 2011 Registered Investment Companies Other Pooled Investment Vehicles Other Accounts Number of Other Accounts Managed 10 0 0 Total Assets in Other Accounts Managed $6,932,260,9551 $0 $0 Number of Other Accounts in which Advisory Fee is Based on Account’s Performance 0 0 0 Total Assets in Other Accounts in which Advisory Fee is Based on Account’s Performance $0 $0 $0 Under “Portfolio Manager Disclosure – Other Accounts Managed by Portfolio Managers of the Funds – Calvert Ultra-Short Income Fund” on page 35, delete the information for Gregory Habeeb, and, below the chart provided for Michael Abramo, insert the following: Calvert: Matthew Duch Accounts Managed other than Calvert Ultra-Short Income Fund as of August 31, 2011 Registered Investment Companies Other Pooled Investment Vehicles Other Accounts Number of Other Accounts Managed 10 0 0 Total Assets in Other Accounts Managed $6,615,434,438 $0 $0 Number of Other Accounts in which Advisory Fee is Based on Account’s Performance 0 0 0 Total Assets in Other Accounts in which Advisory Fee is Based on Account’s Performance $0 $0 $0 Under “Portfolio Manager Disclosure – Other Accounts Managed by Portfolio Managers of the Funds – Calvert Government Fund” on page 36, delete the information for Gregory Habeeb and insert the following: Calvert: Matthew Duch Accounts Managed other than Calvert Government Fund as of August 31, 2011 Registered Investment Companies Other Pooled Investment Vehicles Other Accounts Number of Other Accounts Managed 10 0 0 Total Assets in Other Accounts Managed $7,058,100,765 $0 $0 Number of Other Accounts in which Advisory Fee is Based on Account’s Performance 0 0 0 Total Assets in Other Accounts in which Advisory Fee is Based on Account’s Performance $0 $0 $0 Calvert: Michael Abramo Accounts Managed other than Calvert Government Fund as of August 31, 2011 Registered Investment Companies Other Pooled Investment Vehicles Other Accounts Number of Other Accounts Managed 10 0 0 Total Assets in Other Accounts Managed $7,058,100,765 $0 $0 Number of Other Accounts in which Advisory Fee is Based on Account’s Performance 0 0 0 Total Assets in Other Accounts in which Advisory Fee is Based on Account’s Performance $0 $0 $0 Under “Portfolio Manager Disclosure – Compensation of Portfolio Managers of the Funds,” add the following at the end of the text in the first row of the chart on page 37: (Calvert Income Fund, Calvert Long-Term Income Fund, Calvert Ultra-Short Income Fund and Calvert Government Fund for Matthew Duch, as of September 14, 2011; Calvert Short Duration Income Fund, Calvert Long-Term Income Fund and Calvert Government Fund for Michael Abramo as of September 14, 2011) Under “Portfolio Manager Disclosure – Securities Ownership of Portfolio Managers of the Funds” on page 37, add the following additional chart: Portfolio Firm Name of Portfolio Manager Portfolio Ownership (as of September 14, 2011) Calvert Income Fund Calvert Matthew Duch None Calvert Short Duration Income Fund Calvert Michael Abramo None Calvert Long-Term Income Fund Calvert Michael Abramo None Matthew Duch None Calvert Ultra-Short Income Fund Calvert Matthew Duch None Calvert Government Fund Calvert Matthew Duch None Michael Abramo None
